Order entered June 24, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01497-CV

         IN RE J.H. WALKER, INC. D/B/A J.H. WALKER TRUCKING, Relator

                  Original Proceeding from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-00661

                                           ORDER
       By order dated November 25, 2014 we abated this proceeding pursuant to rule 7.2(b) of

the Texas Rules of Civil Procedure to allow the successor judge to reconsider the ruling of the

trial court. The parties have advised the Court that the successor judge has determined that the

order of her predecessor in office that is the subject of this mandamus proceeding shall remain in

effect. Accordingly, we REINSTATE this case on the Court’s active docket.


                                                      /s/   DAVID L. BRIDGES
                                                            JUSTICE